ORDER

PER CURIAM.
Defendant appeals the judgment entered after his conviction by jury of delivery of a *123controlled substance. Defendant argues the trial court erred by overruling his motion to disclose the identity of a confidential informant. We have reviewed the briefs, legal file and transcript and find the trial court did not abuse its discretion. Defendant also appeals the dismissal of his Rule 29.15 motion because it was not timely filed. The motion court’s findings and conclusions are not clearly erroneous. No jurisprudential purpose would be served by a written opinion. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).